 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8    DANNY GILES,

 9                                 Petitioner,           Case No. C18-0629-RAJ-MAT

10           v.
                                                         ORDER GRANTING RESPONDENT’S
11    DAN WHITE,                                         MOTION FOR EXTENSION OF TIME

12                                 Respondent.

13

14          This is a federal habeas action filed under 28 U.S.C. § 2254. This matter comes before the

15   Court at the present time on respondent’s motion for an extension of time to file an answer to

16   petitioner’s federal habeas petition. Petitioner has not opposed the motion. The Court, having

17   reviewed respondent’s motion, and the balance of the record, hereby ORDERS as follows:

18          (1)    Respondent’s motion for an extension of time to file his answer to petitioner’s

19   federal habeas petition (Dkt. 19) is GRANTED. Respondent’s answer was received on December

20   24, 2019 and has been made a part of the record.

21   //

22   //

23
     ORDER GRANTING RESPONDENT’S
     MOTION FOR EXTENSION OF TIME - 1
 1          (2)    The Clerk is directed to send copies of this Order to petitioner, to counsel for

 2   respondent, and to the Honorable Richard A. Jones.

 3          DATED this 7th day of January 2020.

 4

 5
                                                          A
                                                          Mary Alice Theiler
                                                          United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER GRANTING RESPONDENT’S
     MOTION FOR EXTENSION OF TIME - 2
